Judge GREENE
dissenting.
I disagree with, the majority’s conclusion that Naegele’s application must be viewed at the time it was made, without regard to the fact that the Department of Transportation had a statutory obligation to screen the junkyard.
The Department of Transportation’s construction project exposed the junkyard to view from the highway. The junkyard, however, will remain visible only until such time as the Department of Transportation screens it from the view of the highway, as *103the Department is required to do when a lawfully existing junkyard becomes exposed to view from an interstate or primary highway. N.C.G.S. § 136-147. The fact that the junkyard was temporarily visible while the construction project was in progress is not sufficient to render the previously unzoned area commercial for purposes of the Outdoor Advertising Control Act (the OACA). Cf. 19A NCAC 2E .0201(a)(3) (Feb. 1989) (recodified as 19A NCAC 2E .0201(a)(2)(c) (March 1993)) (temporary activities shall not be considered commercial or industrial for purposes of controlling outdoor advertising). Accordingly, the Department of Transportation was correct in denying Naegele’s application for outdoor advertising permits which were filed while the construction was in progress. I-would therefore reverse the trial court and remand for entry of summary judgment for the Department of Transportation.